MEMORANDUM **
Gabriel Cruz-Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Femandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006), and we deny the petition for review.
Cruz-Garcia’s contention that he is eligi- • ble for relief under former § 212(c) is foreclosed by Armendariz-Montoya v. Sonchik, 291 F.3d 1116, 1121-22 (9th Cir.2002) (aliens who “pleaded not guilty and elected a jury trial ... [are] barred from seeking § 212(c) relief’). See also Saravia-Paguada v. Gonzales, 488 F.3d 1122, 1131-34 (9th Cir.2007). Under Armendariz-Montoya’s reasoning, Cruz-Garcia is not similarly situated, for purposes of.§ 212(c) relief, to those aliens who pled guilty. He has therefore not established an equal protection violation. See Dillingham v. INS, 267 F.3d 996, 1007 (9th Cir.2001) (“In order to succeed on his [equal protection] challenge, the petitioner must establish that his treatment differed from that of similarly situated persons.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.